930 F.2d 23wUnpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Petitioner-Appellee,v.Harvey CULP, Respondent-Appellant.
No. 90-7380.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1991.Decided April 9, 1991.Panel Opinion Withdrawn and Judgment Vacated Aug. 21, 1990.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION